Citation Nr: 1707867	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  14-18 764	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to payment of additional compensation for J., the Veteran's daughter. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

C. Bosely, Counsel



INTRODUCTION

The Veteran had active service from January 1980 to May 1989. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO).  


FINDING OF FACT

In March 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, in March 2017, the Veteran withdrew this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal is dismissed.




		
RYAN T. KESSEL
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


